Order entered June 8, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00289-CV

                            ERICA ROSE, Appellant

                                         V.

                             CHRIS WASH, Appellee

                On Appeal from the County Court at Law No. 2
                           Kaufman County, Texas
                     Trial Court Cause No. 109502-CC2

                                      ORDER

      As directed to do so, appellant has filed a status report informing the Court

that settlement negotiations continue between the parties and requesting the

deadline for appellant’s brief be extended fourteen days to allow for further

negotiations.

      We GRANT the extension request and ORDER appellant to file her brief, a

status report, or a motion to dismiss the appeal no later than June 22, 2022.

                                              /s/   CRAIG SMITH
                                                    JUSTICE